                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


IRIS V. SANTANA-AYALA,                         §
              Plaintiff,                       §
                                               §                SA-19-CV-00591-JKP
vs.                                            §
                                               §
HERIBERTO RODRIGUEZ,                           §
                                               §
                 Defendant.                    §

                                           ORDER

       Before the Court in the above-styled cause of action are the Motion to Set Aside Entry of

Default filed by Defendant Heriberto Rodriguez [#24] and the Motion for Leave to File Original

Answer and Cross-Claim for Declaratory Judgment filed by Defendant Heriberto Rodriguez

[#26]. By these motions, Rodriguez asks the Court to set aside the Clerk’s Entry of Default

entered on November 26, 2019 and for permission to file an original answer and cross-claim for

declaratory judgment because Rodriguez wishes to defend this action. The motions were filed

on December 30, 2019 and January 2, 2020, respectively, making Plaintiff’s response to the

motions due on or before January 6, 2020 and January 9, 2020. To date, Plaintiff has not

responded to the motions. Accordingly, pursuant to Local Rule CV-7(e), the Court may grant

Rodriguez’s motions as unopposed.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Set Aside Entry of

Default [#24] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk’s Entry of Default entered November 26,

2019 is SET ASIDE.




                                               1
       IT IS FURTHER ORDERED that Defendant’s Motion for Leave to File Original

Answer and Cross-Claim for Declaratory Judgment filed by Defendant Heriberto Rodriguez

[#26] is GRANTED.

       IT IS FINALLY ORDERED that the Clerk file Defendant’s Original Answer and

Cross-Claim for Declaratory Judgment attached to his Motion [#26-1].

       SIGNED this 15th day of January, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                              2
